Citation Nr: 1809855	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Propriety of reduction in service-connected hearing loss from 60 to 20 percent, effective January 1, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1960 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The reduction of the assigned rating for service-connected hearing loss from 60 to 20 percent, effective January 1, 2017, was not proper.


CONCLUSION OF LAW

The reduction of the assigned rating for service-connected hearing loss from 60 to 20 percent effective January 1, 2017, was improper, and the 60 percent rating is restored.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires. 38 C.F.R. § 3.105 (e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reductions in his service-connected hearing loss via a July 2016 rating decision and associated correspondence dated in that same month.  The actual reduction was subsequently effectuated by an October 2016 rating decision with an effective date of January 1, 2017.  Therefore, it appears that proper procedures were followed in reducing the assigned ratings for these disabilities.

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board further notes that the while the 60 percent rating for the Veteran's hearing loss had been in effect since December 8, 2012, a period of less than 5 years.  At the time of the January 1, 2017, effective date for the reduction to 20 percent, hearing loss had been evaluated as 50 percent disabling from November 25, 2008.  In short, the Veteran had at least a 50 percent evaluation for his hearing loss for a period of more than 5 years by the time of the January 1, 2017, effective date of the rating reduction.  Consequently, it appears this rating could not be reduced below 50 percent without compliance with the provisions of 38 C.F.R. §3.344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

In this case, the July 2016 rating decision which initially proposed the reduction in the assigned rating for the Veteran's hearing loss stated it had not been at the same level for 5 years, and was thus not considered stabilized.  However, as stated above, the Board has determined that the stabilization regulatory provisions do apply, at least to the extent the rating was reduced below 50 percent.  Moreover, there was no discussion of stabilization, or the applicable regulatory provisions, in the October 2016 rating decision which actually effectuated the rating reduction.  Therefore, it appears the reduction was not done in accord with the applicable regulatory standards.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

At the VA audio examination in December 2012, puretone thresholds, in decibels, were: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
 
RIGHT
70
90
105
105+
92
46
 
LEFT
65
90
105
105+
91
60
 









The Veteran reported that his hearing loss caused him to be unable to hear unless he was looking right at the speaker.  Applying these results to TABLE VIA yields a numeric designation of Level IX hearing impairment in each ear.  Entering Level IX hearing impairment for both ears into TABLE VII yields a 60 percent rating. 38 C.F.R. § 4.85, DC 6100.

At the VA audio examination in June 2016, upon which the reduction was based, puretone thresholds, in decibels, were: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
 
RIGHT
40
80
98
105+
80
76
 
LEFT
40
80
100
105
81
74
 









The Veteran reported that he has to watch lips now and is unable to hear at all.  The examiner noted that the Veteran had a bilateral, mild to profound, sensorineural hearing loss.  Applying these results to TABLE VI yields a numeric designation of Level V impairment in the right ear and Level VI impairment in the left ear.  Entering Level VI and Level V hearing impairment for both ears into TABLE VII yields a 20 percent rating. 38 C.F.R. § 4.85, DC 6100.  

During a VA outpatient audiological assessment in May 2017, a clinician indicated that pure tone AC thresholds were obtained and were fairly in line with VA examination less than once year ago.  The clinician indicated that the Veteran may have been reluctant to respond at threshold.  The clinician noted that the Veteran had a bilateral, mild to profound, sensorineural hearing loss

The Board notes the Veteran has criticized the adequacy of the June 2016 VA audio examination which was the basis for the rating reduction, to include in a July 2016 statement following the proposed reduction and a January 2018 informal hearing presentation from his accredited representative.  

In July 2016, the representative submitted medical treatise evidence to the effect that sensorineural hearing loss does not improve with age.  In the January 2018 Informal Hearing Presentation, the Veteran's representative noted that review of the June 2016 test indicated some differences in the test.  He asserted that it appears to be inadequate for rating, let alone, reduction purposes.  He noted that the examiner was unable to obtain ipsilateral and contralateral acoustic reflex thresholds due to inability to maintain independent hermetic seal, bilaterally- a problem that was not noted in previous examinations.  In addition, he noted that the 2016 report indicated that the Speech Reception Threshold (SRT) was obtained at 35 dB HL bilaterally whereas the earlier examination in December 2012 indicated that the starting presentation level will be 40 dB HL re SRT, and acoustic reflex tests (ipsilateral and contralateral) would be conducted.

Although not dispositive of the issue, these contentions call into question the adequacy/thoroughness of the June 2016 VA examination.  The RO did not address these concerns regarding the adequacy of the examination or whether the differences in the exams, to include an inability to maintain independent hermetic seal; different starting presentation level; and apparent lack of acoustic reflex tests caused the latter examination to not be as complete as the initial 2012 examination which resulted in the 60 percent rating.  These contentions should have been addressed below, particularly as they were first raised by the Veteran prior to the actual reduction.  However, no explicit discussion of these contentions was contained in either the October 2016 rating decision which effectuated the reduction or the March 2017 Statement of the Case for this appeal.  Consequently, it appears these contentions stand unrefuted, which indicates the June 2016 VA examination was less thorough than prior examinations which supported the prior evaluations of 50 and 60 percent.  As noted above, the law mandates that a rating reduction be based upon examination(s) that are found to be adequately thorough.  38 C.F.R. §§ 3.344, 4.13.  

Moreover, the Veteran reported at both examinations that he essentially cannot hear without reading the speaker's lips- and his assertion was not specifically contradicted by either examiner.  In view of the foregoing, the Board cannot find that the record demonstrates sustained/material improvement in the service-connected hearing loss, and that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life as required under 38 C.F.R. § 3.344; nor an actual change in the Veteran's condition as required by 38 C.F.R. § 4.13.  Therefore, the Board must find that the reduction of the assigned rating for service-connected hearing loss from 60 to 20 percent, effective January 1, 2017, was not proper; and the 60-percent rating should be restored.


ORDER

A 60 percent rating for bilateral hearing loss is restored effective January 1, 2017.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


